Citation Nr: 0026629	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-08 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic upper 
respiratory disability and residuals of a ventral hernia.

2.  Entitlement to an increased evaluation for tinnitus, 
currently rated 10 percent disabling and increased 
(compensable) evaluations for hearing loss of the left ear, 
residuals of a tonsillectomy, residuals of a fracture of the 
right thumb and residuals of a laceration of the left 
forearm.

3.  Entitlement to Department of Veterans Affairs 
compensation for residuals of a lacerated nerve of the left 
leg under the provisions of 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to November 
1976.  By rating action dated in November 1997 the Department 
of Veterans Affairs (VA) Regional Office, New Orleans, 
Louisiana, denied entitlement to service connection for 
chronic upper respiratory infections and residuals of a 
hernia repair; increased the evaluation for tinnitus from no 
percent to 10 percent effective October 11, 1996; confirmed 
and continued noncompensable evaluations for hearing loss of 
the left ear, residuals of a tonsillectomy, residuals of a 
fracture of the right thumb and a laceration scar of the left 
forearm; and denied entitlement to VA compensation under 
38 U.S.C.A. § 1151 for residuals of a lacerated nerve of the 
left leg.  The veteran appealed from those decisions.  

A rating action of January 2000 found that the veteran was 
permanently and totally disabled for pension benefit purposes 
due to multiple disabilities including sleep apnea, 
degenerative joint disease of multiple joints, psychiatric 
disorders, congestive heart failure, chronic bronchitis, 
morbid obesity and alcohol and substance abuse.  In May 2000 
the veteran was scheduled for a hearing before a member of 
the Board of Veterans' Appeals (Board) sitting at the 
regional office.  However, he did not report for the hearing 
or request a postponement.  Therefore, the request for a 
hearing is withdrawn.  38 C.F.R. § 20.704.  The case is now 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office to the extent possible.

2.  During service the veteran was seen on several occasions 
for upper respiratory infections, however a chronic upper 
respiratory disability was not medically demonstrated during 
service and has not been confirmed subsequent to his release 
from active duty.

3.  The veteran did not have a hernia in service.  A ventral 
hernia was repaired by the VA in April 1996.

4.  The veteran is currently in receipt of a 10 percent 
evaluation for tinnitus and his disability does not present 
an exceptional or unusual disability picture.

5.  The veteran has level II hearing in the left ear.

6.  A tonsillectomy was performed during the veteran's active 
military service and he currently has no residual disability 
attributed to the tonsillectomy.

7.  The veteran reports occasional pain involving his right 
thumb.  He has good function and a good range of motion of 
the thumb.

8.  The laceration of the left forearm did not cause any 
muscle damage.  The scar is  not tender or painful on 
objective evaluation and there is no functional impairment.

9.  The veteran was hospitalized and treated by the VA on 
several occasions from April to August 1996 for conditions 
including a ventral hernia.  There is no medical 
documentation that he sustained a laceration of a nerve of 
the left leg during or as a result of such treatment, or that 
he currently has such a disability.


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for a chronic 
upper respiratory disability and residuals of a ventral 
hernia are not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  An evaluation in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321, Part 4, Code 6260 (1999).  

3.  Increased (compensable) evaluations for a hearing loss of 
the left ear, residuals of a tonsillectomy, residuals of a 
fracture of the right thumb and residuals of a laceration of 
the left forearm are not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 3.321, Part 4, Codes 5224, 
6100, 6519, 6516, 7805 (1999).

4.  The veteran's claim for VA compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a lacerated 
nerve of the left leg is not well grounded.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims is whether he submitted evidence of well-
grounded claims; that is, claims which are plausible.  If he 
has not presented well-grounded claims, his appeal must fail 
and there is no duty to assist him further in the development 
of the claims because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); effective on and after 
September 1, 1989.  As will be explained below, the Board 
finds that the claims for service connection for a chronic 
upper respiratory disability and residuals of a ventral 
hernia, and his claim for compensation under 38 U.S.C.A. 
§ 1151 are not well grounded.  The Board finds that the other 
claims are well grounded.  With regard to those claims, the 
Board is satisfied that all relevant facts regarding the 
claims have been properly developed to the extent possible.  
In this regard, the record reflects that in late 1999 the 
veteran was scheduled for VA general medical, heart and 
respiratory examinations and failed to report for the 
examinations.  Accordingly, the Board will base its decision 
on the evidence of record.

I.  The Claims for Service Connection for a Chronic Upper
Respiratory Disability and Residuals of a Ventral Hernia 

The veteran's service medical records reflect that he was 
seen on several occasions with complaints including coughing, 
nasal congestion and muscle aches.  The assessments were that 
he had upper respiratory infections.  When he was examined 
for separation from service in November 1976 there was no 
reference to any chronic upper respiratory disability.  The 
veteran's service medical records do not reflect any 
reference to a ventral hernia.

The veteran's initial claim for VA disability benefits was 
submitted in June 1988.  He referred to impaired hearing, a 
right knee condition, a fractured right thumb, and residuals 
of a tonsillectomy.  He made no reference to any upper 
respiratory disability or hernia.

The veteran was hospitalized by the VA during May and June 
1988 for alcohol dependency and substance abuse.  There was 
no reference to an upper respiratory infection or a hernia.  
The summary noted that he had sustained gunshot wounds to the 
abdomen and right shoulder in 1981.

The veteran's claims were denied in an August 1988 rating 
action since he had failed to report for VA examinations 
scheduled during that month.

In November 1993 the veteran submitted additional information 
for the purpose of reopening his claims.  VA outpatient 
treatment records reflect that he was observed and treated 
from 1991 to 1993 for various conditions including a ventral 
hernia.

The veteran was afforded a VA general medical examination in 
December 1993.  He reported sinus trouble with difficulty 
breathing at times.  He had had no colds in 1993.  
Examination showed no tenderness over the sinuses.  There was 
increased redness of the nasal membranes with some increased 
redness of the pharynx.  He complained of an early morning 
cough that was productive of yellowish phlegm.  There were 
expiratory and inspiratory wheezes.  It was noted that he had 
had a gunshot wound of the abdomen that went through the 
lungs and then exited.  He had had an exploratory laparotomy 
at that time after which he developed four ventral hernias.  
The diagnoses included ventral hernia and recurrent 
bronchiectasis.

The record reflects that the veteran was hospitalized by the 
VA during April and May 1996 when a ventral hernia was 
repaired.  He again had a repair of a ventral hernia in July 
1996.

The veteran was afforded a VA pulmonary examination in 
November 1996.  It was noted that he had had a tonsillectomy 
in service.  In 1996 he had had a ventral hernia repair for 
the first time and he required a tracheostomy due to 
complications with breathing.  He stated that he was always 
short of breath and had difficulty breathing.  On examination 
he had clear breath sounds in all lung fields.  There were no 
rales, rhonchi and no upper airway noise.  He was not 
allergic to anything and there were no signs of any allergic-
type rhinorrhea.  The examiner felt that the veteran's 
dyspnea was secondary to his weight and problems with 
pressure on the abdomen.

In a May 1997 statement a VA physician indicated that the 
veteran had numerous conditions including progressive 
osteoarthritis and restrictive lung disease which were at 
least partly secondary to his morbid obesity.

The veteran was again afforded a VA respiratory examination 
in May 1998.  He stated that he had a tonsillectomy performed 
in service and apparently recovered from that.  During 
service he had colds and sore throats and he had been having 
breathing trouble which was much worse since his surgery in 
1996 when he had to have a tracheostomy.  He had shortness of 
breath when walking.  He had begun smoking cigarettes at age 
11 or 12 years.  He smoked up to three packs a day.  He 
currently smoked two packs of cigarettes per day.  On 
physical examination the veteran was described as morbidly 
obese and was tachypneic on any effort.  His lung fields 
displayed a marked impairment of resonance and breath sounds 
due to an obese chest wall.  The diagnoses included chronic 
bronchitis, tobacco dependence and status post tonsillectomy 
with no residuals.

The veteran was hospitalized by the VA during October 1999.  
He complained of progressive shortness of breath.  He was 
admitted to the hospital with decompensated congestive heart 
failure.  Physical examination while hospitalized showed his 
lungs to be clear to auscultation bilaterally.  Abdominal 
examination showed a ventral hernia.  The final diagnoses 
were sleep apnea, congestive heart failure and obesity.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In this case, the veteran's service medical records reflect 
that he was observed and treated on several occasions for 
complaints including coughing, nasal congestion and muscle 
aches and assessments of upper respiratory infections were 
made.  However, when he was examined for separation from 
service in November 1976 there was no reference to any 
chronic upper respiratory disability.  A chronic upper 
respiratory disability not been demonstrated subsequent to 
the veteran's separation from military service.  On various 
recent VA examinations respiratory disorders including 
bronchiectasis, sleep apnea, restrictive lung disease and 
chronic bronchitis have been diagnosed; however, none of 
those conditions have been attributed to chronic colds during 
service or the veteran's tonsillectomy.  Instead, they have 
been related to other factors not related to service 
including his morbid obesity and his heavy smoking since 
childhood.  Furthermore, none of these conditions would be 
medically classified as an upper respiratory disability.  The 
veteran's service medical records do not reflect any 
reference to a ventral hernia.  A ventral hernia was 
initially medically demonstrated many years following the 
veteran's separation from military service and following 
surgery for abdominal gunshot wounds in 1981.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence, opinion or other 
independent evidence which supports his claim for service 
connection for a chronic upper respiratory disability or 
residuals of a hernia repair.  A chronic upper respiratory 
disability has not been currently medically demonstrated.  
There is no indication of any medical link between the 
veteran's post service ventral hernia and his military 
service.  Given the evidence that is of record, the claims 
for service connection for a chronic upper respiratory 
disability and residuals of a ventral hernia may not be 
considered well grounded.  Since the claims are not well 
grounded, they must accordingly be denied.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 
384 (1995).

Although the Board has considered and disposed of the 
veteran's claims for service connection for a chronic upper 
respiratory disability and residuals of a ventral hernia on a 
ground different from that of the regional office; that is, 
whether the claims are well grounded rather than whether he 
is entitled to prevail on the merits, the veteran has not 
been prejudiced by the Board's decision.  In assuming that 
the claims were well grounded, the regional office afforded 
the veteran greater consideration than the claims warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  To remand this case to the regional office 
for consideration of the issue of whether the claims are well 
grounded would be pointless and in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VAOPGCPREC 16-92.  To submit well-grounded claims, 
the veteran would need to offer competent evidence, such as a 
medical opinion, that he currently has a chronic upper 
respiratory disability and that there is a relationship 
between such any respiratory disability or his post service 
hernias and his active military service.  Robinette v. Brown, 
8 Vet. App. 69 (1995).


II.  The Claim for an Evaluation in Excess of 10 Percent for 
Tinnitus and for Compensable Evaluations
for Hearing Loss of the Left Ear, Residuals of a 
Tonsillectomy, Residuals of a Fracture of the Right
Thumb and Residuals of a Laceration of the
Left Forearm

When the veteran was afforded a VA audiological examination 
in December 1993 it was indicated that he had a constant 
tinnitus that was noise-induced.

By rating action dated in September 1994 the regional office 
granted service connection for tinnitus rated noncompensable 
under Diagnostic Code 6260.

On October 11, 1996, the veteran submitted a claim for an 
increased evaluation for the tinnitus.

The veteran was again afforded a VA audiological examination 
in November 1996.  It was stated that he had a bilateral 
constant tinnitus.  The condition had become aggravating and 
had worsened over the previous 6 to 7 months.  

By rating action dated in November 1997 the regional office 
increased the evaluation for the veteran's tinnitus from no 
percent to 10 percent under Diagnostic Code 6260 effective 
October 11, 1996.

When the veteran was afforded a VA audiological examination 
in May 1998 he described his tinnitus as periodic.  He stated 
that it was bothersome while driving or attempting to 
concentrate.  He described the tinnitus as a high pitched 
ringing noise.

Under Diagnostic Code 6260 a single evaluation of 10 percent 
is provided for recurrent tinnitus.  Thus, an increased 
evaluation for the veteran's tinnitus would not be possible 
under that diagnostic code.  There is no indication that the 
veteran's case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards and award an 
extraschedular evaluation for the tinnitus under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Thus, favorable 
action in connection with the veteran's appeal for an 
increased rating for tinnitus is not in order.

When the veteran was afforded the VA audiological examination 
in December 1993 for the right ear pure tone threshold levels 
in decibels were 20, 15, 15, and 15 at 1,000, 2,000, 3,000 
and 4,000 hertz, respectively, for an average of 16 decibels.  
For the left ear the threshold levels in decibels were 50, 
35, 35, and 45, respectively, at those frequencies for an 
average of 41 decibels.  Speech discrimination ability was 98 
percent for the right ear and 86 percent for the left ear.

When the veteran was afforded the November 1996 VA 
audiological examination pure tone threshold levels in 
decibels for the right ear were 20, 15, 15 and 20 at 1,000, 
2,000, 3,000 and 4,000 hertz, respectively, for an average of 
17 decibels.  For the left ear the threshold levels in 
decibels were 40, 35, 40, and 50, respectively, at those 
frequencies for an average of 41 decibels.  Speech 
discrimination ability was 100 percent for the right ear and 
84 percent for the left ear.  

When the veteran was afforded a VA audiological examination 
in May 1998 the right ear pure tone threshold levels in 
decibels were 25, 15, 15 and 20 at 1,000, 2,000, 3,000 and 
4,000 hertz, respectively, for an average of 18 decibels.  
For the left ear the threshold levels in decibels were 45, 
35, 40, and 50, respectively, at those frequencies for an 
average of 42 decibels.  Speech discrimination ability was 
100 percent for the right ear and 88 percent for the left 
ear.  

Under the current schedular criteria, the determination of 
the degree of impairment resulting from defective hearing is 
based on the results of controlled speech discrimination 
tests together with an average of hearing threshold levels as 
measured by pure tone audiometry in the frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz.  The rating schedule 
establishes 11 levels of auditory acuity, designated from I, 
for essentially normal hearing, to a level XI for profound 
deafness.  Since service connection is in effect for 
defective hearing involving the left ear only and total 
deafness in the right ear is not shown, the hearing in the 
right ear is considered to be unimpaired for rating purposes.  
38 C.F.R. § 4.85, Code 6100.

The recent VA audiological examinations reflect average pure 
tone decibel levels for the left ear at the designated 
frequencies of 41 or 42 with speech discrimination ability 
ranging from 84 percent to 88 percent.  These findings 
correspond to level II hearing in that ear.  Hearing in the 
nonservice-connected right ear, as noted previously, is 
considered to be at level I.  Under the provisions of 
Diagnostic Code 6100 a noncompensable evaluation is provided 
for the hearing loss involving the left ear in such 
circumstances.

With regard to the veteran's claim for an increased rating 
for the tonsillectomy residuals, his service medical records 
reflect that he had tonsillitis on several occasions in 1974.  
In February 1975 a tonsillectomy was performed.

When the veteran was afforded a VA general medical 
examination in December 1993 there was some increased redness 
of the pharynx.  

When the veteran was afforded a VA respiratory examination in 
November 1996 it was noted that he had had a tonsillectomy in 
1975.  In May 1996 when he had had a ventral hernia repair he 
had required a tracheostomy due to complications with 
breathing.  He was using an inhaler for breathing.  He was 
always short of breath and had difficulty breathing.  The 
diagnoses included status post tracheostomy due to 
postoperative complications from repair of abdominal ventral 
hernia in May 1996.

When the veteran was afforded the May 1998 VA respiratory 
examination he stated that he had had a tonsillectomy 
performed in military service.  He had apparently recovered 
from that operation.  The veteran stated that he had been 
having breathing trouble which had become much worse since 
his 1996 surgery.  On examination the lung fields displayed a 
marked impairment of resonance and marked impairment of 
breath sounds due to an obese chest wall.  The diagnoses 
included chronic bronchitis and status post tonsillectomy 
with no residuals.

When the veteran was hospitalized by the VA in October 1999 
he complained of progressive shortness of breath and a 
productive cough with a whitish sputum. Diagnoses were made 
of hypertension and congestive heart failure.  He was again 
hospitalized by the VA later in October 1999.  The diagnoses 
were sleep apnea, congestive heart failure and obesity.

Where an unlisted condition must be rated, it will be rated 
under a closely related condition in which the functions, 
symptoms and anatomical location are similar.  38 C.F.R. 
§ 4.20.  The most appropriate rating for residuals of a 
tonsillectomy appears to be Diagnostic Code 6516.  Under 
Diagnostic Code 6516 a 10 percent evaluation is provided for 
chronic laryngitis when there is hoarseness with inflammation 
of the cords or mucus membrane.  In this case, the VA 
examinations have not disclosed any hoarseness, inflammation 
or other complications from the tonsillectomy that the 
veteran had during service, in February 1975.  Accordingly, 
in the absence of any current symptomatology resulting from 
the inservice tonsillectomy, it follows that entitlement to a 
compensable evaluation for residuals of the tonsillectomy 
would not be in order.

The veteran's service medical records reflect that he was 
seen in November 1975 with a complaint of an injury to his 
right thumb.  Examination showed no swelling or deformity and 
there was a full range of motion of the thumb.  An X-ray 
study showed an intra-articular fracture of the base of the 
proximal phalanx of the right thumb with mild displacement 
and a cast was applied.  It was removed about three weeks 
later.  There was no pain and there was a full range of 
motion of the thumb.

When the veteran was afforded the VA general medical 
examination in December 1993 he stated that he had injured 
his right thumb during service.  When he attempted to 
manipulate it, it gave him trouble.  On physical examination 
there was some loss of sensation in the thumb area.  The 
diagnoses included status post injury to the right thumb with 
loss of feeling and function.

The veteran was afforded another VA examination in December 
1993.  He stated that he had had a fracture of the proximal 
phalanx of the right thumb during service.  It had been 
treated and he had a good recovery but beginning some 2 or 
3 years previously he had noted some weakness in grip and a 
tendency to drop things if held by his fingers and thumb 
combined.  On examination of the right hand there was minor 
flabbiness, wasting and weakness of the right thenar and 
hypothenar muscles as compared to the left.  The only 
functional defect was a minor weakness in pinch grip with the 
right hand.  This was limited to the thumb involvement.  He 
was able to normally oppose the thumb tip to the tips of each 
of the four fingers on the right but in opposition to the 
ring finger and little finger the pinch strength was quite 
weak.  Dexterity and use of the right thumb were slightly 
impaired.  The diagnoses included old healed fracture of the 
proximal phalanx of the right thumb.  The examiner could not 
find any evidence that the old fracture constituted anything 
that would have contributed to the current complaints 
described by the veteran.  He stated that the veteran's minor 
weakness, flabbiness and wasting of the right thenar and 
hypothenar muscles were secondary to distal median nerve 
neuropathy from multiple drug abuse.

When the veteran was examined by the VA in November 1996, he 
stated that he fractured his right thumb while in the Navy.  
He occasionally had pain in the joint of his thumb.  On 
examination, he had a good range of motion of the thumb.  He 
was able to approximate the thumb with all fingers.  He 
appeared to have good strength and had a good range of motion 
of the thumb as well as the wrist and hand.

When the veteran was afforded a VA orthopedic examination in 
May 1998 he stated that he had fractured his right thumb in 
1975 and had a cast for about six months.  He stated that the 
thumb was still painful.  He then pointed out that he had 
pain in both hands in all fingers.  On physical examination 
his obesity interfered with adequate examination of the 
joints.  Examination of the fingers showed no abnormality of 
the bones or the joint areas.  His grip seemed to be 
satisfactory although the veteran stated it was weak for him.  
The diagnoses included history of a fracture of the right 
first finger proximal phalanx in 1975.

A 10 percent evaluation is provided for favorable ankylosis 
of the thumb of either the major or minor extremity.  
38 C.F.R. Part 4, Diagnostic Code 5224.  Ankylosis is 
favorable if motion to within 2 inches of the palm is 
possible.  

In this case, the evidence reflects that the 1975 fracture of 
the veteran's right thumb is well healed and he has a good 
range of motion of the thumb.  Although the veteran has 
complained of occasional pain in the joint of the thumb he 
appeared to have good strength in the thumb and his grip 
strength was satisfactory.  Ankylosis (immobility of a joint) 
is clearly not present.  Accordingly, under the 
circumstances, the Board is unable to conclude that a 
compensable evaluation is warranted for the residuals of the 
fracture of the veteran's right thumb.

The veteran's service medical records reflect that he 
sustained a 2-inch laceration of the left forearm.  There was 
no copious bleeding.  Debridement was performed and the wound 
was sutured with five sutures.  He returned on several 
occasions for dressing changes.  It was healed by mid-May.   

When the veteran was examined by the VA in November 1996 he 
stated that he had had an injury to his left forearm during 
service which was well healed.  He had a good range of motion 
and there was no swelling, deformity or other abnormality 
noted.  The diagnosis was history of injury to the left 
forearm with no residual problems noted on the examination.

When the veteran was afforded a VA orthopedic examination in 
May 1998 he stated that he had sustained a laceration of his 
left forearm.  That had been repaired and he had apparently 
recovered from the injury.  Examination of the left forearm 
showed some scars that might or might not be related to those 
which the veteran stated he had previously had in service.  
No other abnormality was apparent.  The scars were not 
cosmetically significant and there was no functional 
impairment.  The diagnoses included a history of injury of 
the left forearm with no detectable residuals.

Diagnostic Codes 7803 and 7804 respectively provide 10 
percent evaluations for superficial scars which are poorly 
nourished with repeated ulceration or which are tender and 
painful on objective demonstration.  Under Diagnostic 
Code 7805 other scars are rated on limitation of function of 
the affected part.

In this case, the record discloses that the laceration scar 
on the veteran's left forearm is well healed and he has a 
good range of motion of the extremity.  There is no swelling 
or deformity as a result of the scar.  The scar has not been 
shown to be tender or painful and there is no indication of 
any limitation of function of the veteran's left forearm as a 
result of the scar.  Accordingly, under the circumstances, a 
compensable evaluation for the laceration scar involving the 
veteran's left forearm would not be warranted under the 
applicable diagnostic codes.

III.  The Claim for VA Compensation under the Provisions 
of 38 U.S.C.A. § 1151 for Residuals of a 
Lacerated Nerve of the Left Leg

The record reflects that in October 1996 the veteran 
submitted a claim for VA compensation under 38 U.S.C.A. 
§ 1151 based on a claimed laceration of a nerve in his left 
leg while hospitalized at a VA medical center.  He later 
indicated that the injury had occurred while hospitalized at 
the medical center from May to July 1996.

The regional office later obtained copies of VA medical 
records including a report of the veteran's VA 
hospitalization from April to May 1996 for repair of a 
ventral hernia and his hospitalization in July 1986 for 
further repair of the hernia.  The medical records do not 
reflect any reference to a laceration of a nerve of the 
veteran's left leg during the periods of VA treatment.

38 U.S.C.A. § 1151 provides that where a veteran suffers an 
injury or aggravation of an injury resulting in additional 
disability by reason of VA hospital, medical or surgical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  The applicable 
regulation provides that, in determining whether additional 
disability resulted from a disease or injury or an 
aggravation of any existing disease or injury suffered as a 
result of VA hospitalization, medical or surgical treatment, 
it will be necessary to show that additional disability is 
actually the result of such disease or injury or aggravation 
of an existing disease or injury and not merely coincidental 
therewith.  The regulation further provides that compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination administered with the 
express or implied consent of the veteran, or in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c).

In the case of Boeck v. Brown, 6 Vet. App. 14 (1993), the 
United States Court of Appeals for Veterans Claims indicated 
that a veteran needed to provide medical evidence in support 
of his assertion that he had sustained additional disability 
as a result of treatment by the VA.

In this case, as noted previously, the records from the VA 
medical center reflecting treatment of the veteran from May 
to July 1996 do not reflect that he sustained a laceration of 
a nerve on his left leg.  The veteran has not submitted any 
medical evidence that confirms or otherwise supports his 
contention that the VA medical treatment in 1996 resulted in 
any disability to his left leg.

In view of the above matters, the Board concludes that the 
evidence is insufficient to raise a well grounded claim that 
the veteran sustained any additional disability, including a 
laceration of a nerve of his left leg as a result of VA 
medical and surgical treatment during 1996.  Accordingly, it 
follows that he is not entitled to VA disability compensation 
for additional disability of his left lower extremity under 
the provisions of 38 U.S.C.A. § 1151.


ORDER

Entitlement to service connection for a chronic upper 
respiratory infection and residuals of hernia repair is not 
established.  Entitlement to an increased evaluation for 
tinnitus, currently rated 10 percent disabling, and to 
increased (compensable) evaluations for a hearing loss of the 
left ear, residuals of a tonsillectomy, residuals of a 
fracture of the right thumb and a laceration scar of the left 
forearm is not established.  Entitlement to VA compensation 
under 38 U.S.C.A. § 1151 for residuals of a lacerated nerve 
of the left leg is not established.  The appeal is denied.



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

